___________

                                    No. 96-2424
                                    ___________

Calvin J. Weber,                         *
                                         *
              Appellant,                 *
                                         *
     v.                                  *   Appeal from the United States
                                         *   District Court for the
United States Department of              *   Eastern District of Missouri.
the Army; General Services               *
Administration,                          *            [UNPUBLISHED]
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     October 2, 1996

                           Filed:   October 10, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Calvin J. Weber, a former civilian Army engineer, appeals from the
district court's1 grant of summary judgment to defendants in his Federal
Tort Claims Act (FTCA) suit.        We have reviewed the record, and conclude
judgment for defendants was proper.     Accordingly, we affirm pursuant to 8th
Cir. R. 47B.




       1
       The Honorable Catherine D. Perry, United States District
Judge for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-